Title: To George Washington from Philip John Schuyler, 20 September 1782
From: Schuyler, Philip John
To: Washington, George


                  
                     Dear Sir
                     Albany Sept: 20th 1782
                  
                  Yesterday I recieved a letter from Canada containing the following Information "Sept: 3d 1782 dispatches have been lately recieved by General Haldiman from the ministry the following is what I have collected of the contents—That a reinforcement of between three and four thousand men might soon be expected from England and about fifteen hundred of the foreign troops from New York—That the posts in the upper Country was to be reinforced and the works strengthned—That all the fortifications In this province are to be put in the best state of defince possible—That It was in contemplation to point the whole force of the nation against the French and spanish settlements in the west Indies—That Incursions into your country by Indians and small parties were no longer to be permitted.
                  Since the arrival of these dispatches battoemen are engaging to convey a large quantity of flour and military stores to the westward—Beef and pork they have none to send at present but a fleet from Ireland is daily expected with a large supply.
                  About seventy Chippeways, 200 Otawas and as many of the Six nations Indians left this a few days ago.  they were told by Campbell they must not go to war as the King had compassion on his American Subjects they having expressed their sorrow for what they had done, Cajanquilecta the Seneca Sachem replied that the Americans and French had beat the English, that the latter could no longer carry on the war and that the Indians knew It well, and must now be sacrificed or Submit to the Americans, that It was time to attend to their own concerns and listen no longer to his lies, Campbell tryed to sooth, and make them believe otherwise, but in vain I was present at this conversation which took place in pressence of all the Indians, and many of the Inhabitants the Indians after receiving considerable presents went home little satisfied with their situation."
                  The person who brought me the letter will remain until he is able to march his feet being now swelled, I shall detain him a few days after that. that I may have an opportunity of signifying any thing your Excellency may wish me to communicate to my correspondant, or to require any particular information—bothe the writer and messenger may be fully relied upon.
                  I have enjoyed very little health since I had the pleasure of seeing you but am now so tolerably recovered that I propose doing myself the honor of a visit to you about a fortnight hence.  I am Dear Sir with unfeigned affection respect & Esteem Your Excellencys most obedient Servant
                  
                     Ph. Schuyler
                  
               